Opinion issued April 2, 2013




                                     In The
                               Court of Appeals
                                    For The
                         First District of Texas

                               NO. 01-12-00513-CV


     C.S. MARBLE & GRANITE, INC. CLAYTON M. SCHWARZ,
   INDIVIDUALLY, AND SUZANNE L. SCHWARZ, INDIVIDUALLY,
                         Appellants

                                       V.

      CIT SMALL BUSINESS LENDING CORPORATION, Appellee


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-56171


                      MEMORANDUM OPINION

      Appellants, C.S. Marble & Granite, Inc., Clayton M. Schwarz, and Suzanne

L. Schwarz, have neither paid the required fees nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment of fees in
civil cases unless indigent), 20.1 (listing requirements for establishing indigence);

see also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012), § 51.941(a) (Vernon

2005), § 101.041 (West Supp. 2012) (listing fees in court of appeals); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1)

(listing fees in court of appeals). The filing fee was due May 30, 2012. After

being notified that this appeal was subject to dismissal, appellants did not respond.

See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3 (allowing involuntary

dismissal of appeal). Further, appellee has moved to dismiss the appeal for want of

prosecution. Appellants did not respond.

      We grant the motion and dismiss the appeal for want of prosecution. We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Chief Justice Radack and Justices Higley and Brown.




                                           2